Citation Nr: 1446699	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-45 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Service connection for left foot hammertoes secondary to foot surgery.

2.  Service connection for vertigo.

3.  Whether new and material evidence to reopen a claim for service connection for a lower back condition has been received.

4.  Whether new and material evidence to reopen a claim for service connection for temporomandibular joint dysfunction has been received.

5.  Whether new and material evidence to reopen a claim for service connection for chronic strep throat has been received.

6.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

7.  Whether new and material evidence to reopen a claim for service connection for a cervical spine condition has been received.

8.  Whether new and material evidence to reopen a claim for service connection for headaches has been received.

9.  Whether new and material evidence to reopen a claim for service connection for a chronic right foot condition has been received.

10.  Whether new and material evidence to reopen a claim for service connection for gastroesophageal reflux disease (GERD) with hiatal herma and gastritis has been received.

11.  Whether new and material evidence to reopen a claim for service connection for varicose veins, bilateral lower extremities, has been received.

12.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

13.  Whether new and material evidence to reopen a claim for service connection for a chronic kidney condition has been received.

14.  Whether new and material evidence to reopen a claim for service connection for chest strain (noncardiac in origin) has been received.

15.  Whether new and material evidence to reopen a claim for service connection for left knee arthritis has been received.

16.  Whether new and material evidence to reopen a claim for service connection for left ankle strain has been received.

17.  Whether new and material evidence to reopen a claim for service connection for chronic bilateral forearm strain has been received.

18.  Entitlement to an initial rating greater than 10 percent for limitation of extension of the right knee.
.
19.  Entitlement to a rating greater than 20 percent for residual scars of the right knee.

20.  Entitlement to a rating greater than 30 percent for chronic sinusitis with bilateral nasal polyposis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999.

This appeal to the Board of Veterans' Appeals (Board) arose, in part, from a June 2008 rating decision in which the RO in Winston-Salem, North Carolina, inter alia, granted service connection for chronic sinusitis with nasal polyposis and assigned an initial 30 percent rating, effective February 1, 1999; awarded a 10 percent rating for status post right medial meniscal tear with residual scar; continued a noncompensable rating for left foot heel spur status post tarsal tunnel and plantar fascia release; denied service connection for left foot hammer toes secondary to foot surgery; and denied requests to reopen previously-denied service connection claims for a lower back condition, temporomandibular joint dysfunction, chronic strep throat, PTSD, a cervical spine condition, headaches, a chronic right foot condition, GERD with hiatal herma and gastritis, varicose veins of the lower extremities, bilateral hearing loss, a chronic kidney condition, chest strain, left knee arthritis, left ankle strain, and chronic bilateral forearm strain.  In March 2009, the Veteran filed a notice of disagreement (NOD) limited to the issues involving his back, left toes, joint dysfunction, strep throat, PTSD, cervical spine, headaches, right foot, reflux, bilateral varicose veins, hearing loss, a kidney condition, chest strain, a left knee condition, a left ankle condition, and bilateral forearm conditions.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

This appeal to the Board also arose from a July 2011 rating decision in which the RO in Waco, Texas awarded service connection for limitation of right knee extension and assigned an initial 10 percent rating; awarded a 20 percent rating for residual scar of the right knee; denied a rating greater than 30 percent for chronic sinusitis with bilateral nasal polyps; and denied service connection for vertigo.  The Veteran filed an NOD in October 2011.  An SOC was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

Regarding the characterization of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen prior final decisions denying service connection for a lower back condition, temporomandibular joint dysfunction, chronic strep throat, PTSD, a cervical spine condition, headaches, a chronic right foot condition, GERD with hiatal herma and gastritis, varicose veins of the lower extremities, bilateral hearing loss, a chronic kidney condition, chest strain, left knee arthritis, left ankle strain, and chronic bilateral forearm strain.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether new and material evidence to reopen these claims has been received.

The Board also observes that the Veteran has filed multiple claims with the RO which have been adjudicated in multiple rating decisions and subsequent responses by the Veteran.  The claims listed on the title page are for procedural purposes only in scheduling a requested Board hearing.  The Board reserves the right, based upon a review of the record and the Veteran's testimony, to determine whether the Board has jurisdiction over any additional issues. 

The claims on appeal are being remanded by the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

On his September 2012 Form 9, the Veteran checked a box indicating that he desired a Board video-conference hearing.  The requested hearing was scheduled for August 29, 2013; the Veteran was provided notice of this hearing in July 2013.  On August 15, 2013, the Veteran requested a rescheduling of his hearing due to an upcoming medical appointment, difficulty in obtaining records and the non-availability of witnesses for the scheduled hearing date.  As the Veteran filed a timely motion for rescheduling his Board hearing pursuant to 38 C.F.R. § 20.702(c), the Veteran's motion to reschedule him for a video-conference hearing is granted.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules video-conference hearings, a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

